UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 July23, 2010 Date of Report (Date of earliest event reported) EMCORE CORPORATION Exact Name of Registrant as Specified in its Charter New Jersey 0-22175 22-2746503 State of Incorporation Commission File Number IRS Employer Identification Number 10420 Research Road, SE, Albuquerque, NM 87123 Address of principal executive offices, including zip code (505) 332-5000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 23, 2010, John M. Markovich, Chief Financial Officer, informed EMCORE Corporation (the “Company”) of his intention to resign effective on August 14, 2010. Mr. Markovich is leaving the Company to accept employment with another company.Subsequent to Mr. Markovich’s departure, Mr. Reuben F. Richards, Jr., Executive Chairman and Chairman of the Board of the Company, will assume the responsibilities of principal financial officer of the Company and will act as its interim Chief Financial Officer. He will work with Company’s finance and accounting staff and oversee the Company's financial operations until a new Chief Financial Officer is hired. To the extent required by Item5.02(c) of Form 8-K, the information regarding Mr.Richards included in the Company’s Proxy Statement on Schedule14A for the 2010 Annual Meeting of Shareholders (filed with the Securities and Exchange Commission on April9, 2010) is incorporated by reference herein pursuant to General Instruction B.3 of Form 8-K.The Company has initiated a search for a new Chief Financial Officer. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCORE CORPORATION Dated: July 27, 2010 By:/s/ Hong Q. Hou, Ph.D. Name: Hong Q. Hou, Ph.D. Title:Chief Executive Officer
